1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     COURTNEY MOTLEY,                                  Case No. 3:20-cv-00053-MMD-WGC

7                                  Petitioner,                         ORDER
             v.
8

9     STATE OF NEVADA, et al.,

10                             Respondents.

11

12          This closed action is a second or successive petition for a writ of habeas corpus

13   under 28 U.S.C. § 2254 by pro se Petitioner Courtney Motley. On March 4, 2020, the Court

14   referred the action to the United States Court of Appeals for the Ninth Circuit for a

15   determination under 28 U.S.C. § 2244(b)(3) whether Petitioner is authorized to proceed

16   with a second or successive petition. (ECF No. 7.) On March 5, 2020, the Court received

17   and filed a notice of appeal from Petitioner. (ECF No. 8.) Petitioner dated the notice of

18   appeal March 2, 2020. (Id.)

19          It is unclear what Petitioner is trying to do with this notice of appeal. He used a

20   state-court form for appealing a decision of a state justice court to the Eighth Judicial

21   District Court of the State of Nevada. However, he sent the notice to this Court, and he

22   wrote both this case's number and this Court's address on the form. It does not appear

23   that Petitioner is trying to appeal a state justice-court decision to the state district court

24   and sent the notice to the wrong court. According to the petition, Petitioner appealed a

25   state-court decision to the Nevada Supreme Court, case number 80031. (ECF No. 4 at 2.)

26   The Court has checked the publicly available on-line docket of that appeal. 1 The appeal

27
            1http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=57185              (report
28
     generated March 5, 2020).
1    is pending, briefing is in progress, and the Nevada Supreme Court has not reached a

2    decision. There is nothing in that Nevada Supreme Court case from which Petitioner could

3    appeal. 2 Petitioner could not be appealing the Court's order referring the action to the

4    Ninth Circuit, because he dated the notice of appeal before the Court entered its order,

5    and because the Court received the notice of appeal before petitioner could have received

6    the Court's order. The last possible option is that Petitioner is trying to appeal the order of

7    February 14, 2020, directing him to show cause why the action should not be dismissed.

8    (See ECF No. 3.) Even though it was an appealable order, the Court has already referred

9    the action to the Ninth Circuit, based upon Petitioner's application for leave to file a second

10   or successive petition. (ECF No. 6, 7.) The notice of appeal would be redundant.

11          Nonetheless, the rules are clear. The Clerk of the Court must transmit the notice to

12   the Ninth Circuit. Circuit Rule 10-1. It will be up to the Ninth Circuit to determine what to

13   do with that appeal.

14          It therefore is ordered that the Clerk of the Court process the notice of appeal (ECF

15   No. 8) and transmit it to the United States Court of Appeals for the Ninth Circuit.

16          DATED THIS 9th day of March 2020.

17

18

19                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
            2Even  if Petitioner was trying to appeal from the Nevada Supreme Court, this Court
26
     would lack jurisdiction. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
27   476, 483 n.16 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923). The only
     way that Petitioner can gain relief from custody pursuant to a state judgment of conviction
28   is through a petition for a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500
     (1973).
                                                   2
